DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Restriction to one of the following Species is required under 35 U.S.C. 121 as the application contains claims directed to the following patentably distinct Species:
Species M.1: 	reading of figures 3A-3I of cross-sectional diagrams illustrating a method of manufacturing a semiconductor device10 according to an embodiment of the present invention, and described in ([0055-0081]), of which claims 2-6 appear to read upon.
Species M. 2: 	reading of figures 5A-5F of cross-sectional diagrams illustrating a method of manufacturing a semiconductor device10 according to an embodiment of the present invention, and described in ([0089-0096]), of which claims 7-8 appear to read upon.
Species M. 3: 	reading of figures 7A-7C of cross-sectional diagrams illustrating a method of manufacturing a semiconductor device10 according to an embodiment of the present invention, and described in ([0107-0112]), of which claims 10-12 appear to read upon.
Species M. 4: 	reading of figures 1A-1F of cross-sectional diagrams illustrating a method of manufacturing a semiconductor device10 according to an embodiment of the present invention, and described in ([0022-0048]), of which claims 13-14 appear to read upon.
Species M. 5: 	reading of figures 4A-4D of cross-sectional diagrams illustrating a method of manufacturing a semiconductor device10 according to an embodiment of the present invention, and described in ([0082-0086]), of which claims 15-16 appear to read upon.
Species M. 6: 	reading of figures 8A-8G of cross-sectional diagrams illustrating a method of manufacturing a semiconductor device10 according to an embodiment of the present invention, and described in ([0113-0132]), of which claims 17-20 appear to read upon.
Please note that a listing of claims readable upon the Species M.1-M.6 in this 
Office Action is only a guide line, and not a binding to the applicant to elect from. However, as detailed below later, Applicant must include an identification of the species that is elected, and a listing of all claims readable thereon, including any claims subsequently added.
The species of different devices, Species M.1-M.6,  as claimed are independent or distinct because they have been disclosed in separate Figures and different examples, and are characterized by mutually exclusive characteristics, regarding Species M.1-M.6, mutually exclusive devices and the difference between the device depicted in Species M.1-M.6 and are that wherein the forming of the 20isolation pattern comprises: forming a contact layer on the semiconductor layer and the well plate exposed through the opening; and partially oxidizing the contact layer to form the isolation pattern in Species M.1, and further comprising forming a second source layer on the sacrificial structure before the stacked structure is formed in Species M.2, and and wherein the sacrificial structure includes a first insulating layer, a polysilicon layer, and  20a second insulating layer stacked in a sequential manner in Species M.3, and wherein the sacrificial structure includes a first insulating layer and a second insulating layer on the first insulating layer in Species M.4, and forming a memory layer surrounding the semiconductor layer; and  5removing the memory layer exposed through the opening to expose the semiconductor layer in Species M.5, and, and wherein the forming of the sacrificial structure comprises: forming a first sacrificial layer;  15forming a trench in the first sacrificial layer; and forming a second sacrificial layer in the trench and wherein the forming of the sacrificial structure comprises: forming a first sacrificial layer;  5forming one or more first material layers and one or more second material layers formed alternately over the first sacrificial layer; forming a trench in the first sacrificial layer, the first material layers, and the second material layers; and  10forming a second sacrificial layer in the trench in Species M.6.  Therefore, the Species M.1-M.6 are independent or distinct, reciting mutually exclusive characteristics as processes. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there is no generic claim.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply:
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter as exemplified by the aforementioned mutually exclusive characteristics, while the species or groupings of patentably indistinct species require a different field of search (different search strategies or search queries, as evidenced by the above-defined distinctions between the species) (see MPEP § 808.02) and/or the prior art applicable to one species would not likely be applicable to another species; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. Therefore, restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The election may be made with or without traverse. To reserve a fight to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of fight to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Claim 1 links Species M.1-M.6. The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s) 1.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
Claim 9 is not a linking claim, but it will be examined with the elected inventions.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MOJADDEDI whose telephone number is (313)446-6582.  The examiner can normally be reached on Monday - Thursday: 8:00 am - 4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/             Examiner, Art Unit 2898